Centene Corporation Exhibit 12.1 Computation of ratio of earnings to fixed charges ($ in thousands) For the Six Months Ended Year Ended December 31, June 30, 2008 2007 2006 2005 2004 2003 Earnings: Pre-tax earnings from continuing operations $ 69,890 $ 63,636 $ 33,582 $ 57,387 $ 69,429 $ 51,893 Addback: Fixed charges 11,383 20,863 14,402 6,338 2,951 1,232 Total earnings $ 81,273 $ 84,499 $ 47,983 $ 63,724 $ 72,380 $ 53,125 Fixed Charges: Interest expense $ 8,059 $ 15,626 $ 10,636 $ 3,990 $ 680 $ 194 Interest component of rental payments (1) 3,324 5,237 3,766 2,348 2,271 1,038 Total fixed charges $ 11,383 $ 20,863 $ 14,402 $ 6,338 $ 2,951 $ 1,232 Ratio of earnings to fixed charges 7.14 4.05 3.33 10.05 24.53 43.12 Dollar amount of deficiency - (1)Estimated at 33% of rental expense as a reasonable approximation of the interest factor.
